Title: To Thomas Jefferson from William Carmichael, 29 March 1785
From: Carmichael, William
To: Jefferson, Thomas



Sir
Madrid 29th. March 1785

I had the honor to receive your Letter of the 30th. Jany. the 14th. of Feby. As it was sent me from the Secretary of States Office I presume it came by a Courier from the Ct. D’Aranda. I am happy it passed thro that channel, as the information it contained must have had a good Effect on the Ministry. I easily saw that it had been read from a conversation which I had with the Ct. de Florida Blanca some time after the receipt of it. That Minister having heretofore entertained some doubts of the permanency of the Union of the Confederation, In the conversation alluded to, gave me the Strongest assurances of his entire disbelief of the reports to the Contrary circulated in the Public Prints; as Similar assertions had  been [made] here to People of Distinction and Foreign Ministers I took the Liberty of making Translations in French and Spanish of the material part of your Information as intelligence received from America and showed them in Confidence to those who I knew would make in the same manner a communication to Others. The Ct. de Campomanes whose reputation must have reached you, read publicly at his nightly Assemblies, these Translations. As he is Governor of the Council of Castille, his house is frequented by People of all Ranks. He is and has ever been our zealous Partisan and much my Friend.
I have delayed writing because I wished to give you the information you requested with respect to the naval Strength, resources and cruising grounds of the Barbary States respectively, as also of the presents and Tribute They require to keep the Peace. I had obtained and forwarded to Congress the Letter and paper of which I now send you Copies, and am in daily expectation of receiving similar accounts of the Forces of Morrocco, Tunis, Tripoly and Sallee. I have applied to the Secretaries of Different Embassies here for Copies of the accounts of the presents made by their respective courts to these Pirates and they are examining their archives to Satisfy me. As it is sometimes in my power to give their Ministers information a post or two sooner than they would have it, I put them also under contribution on their part. Those Confidences on subjects not connected immediately with the Interests of one’s own Country procure good will and sometimes returns proper to be known. The papers I now have the honor to inclose you, were communicated by a Sea Officer of Distinction in this Service and therefore I could not send them by the Post. They were written by a Spy employed by the Spanish Court, a Holy Father of the Order of redemption of Captives &c. &c.
The 27th Ulto. I wrote to Dr. Franklin who no doubt will have communicated to you the Contents of my Letter. I have since received the inclosed copy of a Note from the Ct. de Florida Blanca which you will be pleased to shew to your Colleagues. By a Letter from Gibraltar dated the 11th. Inst., I am advised that orders had been received at Tanger to give up the Vessel to the Captn. and crew and to furnish him with everything he might Stand in need of. I wish this Intelligence may prove true. At all Events some Steps must be taken immediately to pacify the Emperor and the Other States which seem disposed to fall upon our Commerce. The preparations making in Spain for another Expedition against Algiers,  lead me to suppose that their negotiations for Peace are not like to be attended with Success.
The intermarriages take up the Attention of the Court at present. The 27th. The Portuguese Ambassador had his public entry and demanded the Infanta. The Evening of the Same Day She was married by Proxy. I have not leisure at present to give you a description of the Ceremony, of which I was a Spectator, if even I knew that you would think it worth your Attention and therefore I shall wait, until I have the honor to hear from you. The Royal Family goes to Aranjuez tomorrow and I shall follow the 10th. of the Month. This Change of Residence is exceedingly Expensive and Troublesome.
Before I execute the Commission you have given me to purchase you a collection of Spanish Voyages &c. I must previously inform you that Most of the Books you mention are very scarce here and consequently very Dear. I have given a list to Sanchez, a famous Bookseller here, with a request that he would note the prices at which they may be procured. I have engaged Bayer, a great Antiquarian, to write to Valentia and Valladolid to know whether they may not be procured on more reasonable terms in these Cities. He also has promised to Add to the List Such others as may be worth your Attention. I have several of the Most curious in my possession, which are at your service. I shall be happy in the continuance of a Correspondence, which has contributed so much to my information and Pleasure and Shall be proud to be employed in any manner that can give you Satisfaction. With respectfull compliments to Messrs. Franklin and Adams I have the honor to be Sir With great Regard & Esteem Your Obliged & Humble Sert.,

Wm. Carmichael

